                                                                                   FILED
                                                                                OCT O6 2020
                      UNITED STATES DISTRICT COURT
                                                                             PETER A. MOOR~ 1:JR,, CLERKNC
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA                     us o~             uuRT, ED
                                                                            BY --4-'-,\-,l'-A----DEP CU<
                            EASTERN DIVISION

                                 No. 4:18-CR-00060-D

UNITED STATES OF AMERICA                )
                                        )               SUPERSEDING
    V.                                   )          CRIMINAL INFORMATION
                                         )
PHIL CAPRICE HOWARD                      )


         The United States Attorney charges that:

                                     COUNT ONE

         On or about January 24, 2017, in the Eastern District of North Carolina, PHIL

CAPRICE HOWARD, defendant herein, a resident of Pink Hill, North Carolina, did

willfully make and subscribe a false U.S. Individual Income Tax Return, IRS Form

1040, for the calendar year 2014, which was verified by a written declaration that it

was made under the penalties of perjury and was filed with the Internal Revenue

Service, which said income tax return he did not believe to be true and correct as to

every material matter, in that the said return: (1) failed to disclose that PHIL

CAPRICE HOWARD was engaged in the operation of a business activity related to

the purchase, sale, and transportation of cut-rag tobacco as well as farming activities

from which he derived gross receipts or sales; and (2) stated on line 22 of Form 1040

that his total income was $18,775.00, whereas PHIL CAPRICE HOWARD then well

knew that his total income was substantially more, all in violation of Title 26, United

States Code, Section 7206(1).




           Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 1 of 11
                                       COUNT TWO

                                     BACKGROUND

         At all times relevant to this Superseding Criminal Information ,

         1.      PHIL CAPRICE HOWARD , defenda nt h erein, was a r esident of Pink

Hill, North Carolina.

         2.      New Duplin Tobacco Warehouse, Inc. was a North Carolina corporation

located in Wallace, North Carolina, en gaged in the business of tobacco a nd grain

sales.

         3.      Tinidril, Inc. ("Tinidril") was a North Carolina corporation located in

Raeford, North Carolina, en gage d in the business of tob acco sales.

         4.      Legato Enterprises, Inc. ("Legato") was a North Carolina corporation

located in La urinburg, North Carolina, engaged in the business of tobacco sales.

         5.      Tobacco Rag Processors, Inc. was a North Carolina corporation located

in Wilson, North Carolina, engage d in the busin ess of tobacco processing.

         6.      Alliance One Specialty Products, LLC was a North Carolina corporation

located in Wilson, North Carolina, engage d in the business of tobacco processing.

         7.      Sandhills Tobacco Inc. was a North Carolina corporation, located in

Wilson, North Carolina, engaged in the business of wholesale and retail sales of

tobacco products.

         8.      Akwesasne was a Mohawk Nation territory that straddled the United

States and Canada borders and state (New York) a nd provincial (Ontario and

Quebec) boundaries on both banks of the St. Lawrence River.



                                             2
              Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 2 of 11
      9.      The portion of the Akwesasne Indian reservation in the U nited States

was located in Franklin County, New York.

      10.     Kahnawake was a Mohawk Nation territory located on the sout h shore

of the St. Lawrence River in Quebec, Canada, across from Montreal.

      11.     Cut-rag tobacco was tob acco cut into fine strips and used to manufacture

cigarettes.

      12.     The Canadian federal government imposed excise duties on cut-rag

tobacco imported into Canada. The Quebec provincial government also imposed taxes

on t he sale of cut-rag tobacco. When cut-rag tobacco was smuggled into Canada and

one or more of those taxes were n ot paid, Canadian cigarette manufacturers t hat

produced cigarettes with smuggled cut-rag tobacco earned a larger profit.

                                 THE CONSPIRACY

      13.     Beginning in or about 2010, and continuing up through a nd including

January 16, 2019, the exact dates being unknown, in the Eastern District of North

Carolina and elsewh ere, PHIL CAPRICE HOWARD, defendant herein, along with

others known and unknown to the United States, did knowingly combine, conspire ,

and agree with each other and with other persons known and unknown to the Grand

Jury to commit offenses against the United States in violation of Tit le 18, United

States Code, Section 1956, to wit: to knowingly conduct and attempt to conduct

financial transactions affecting interstate commerce and foreign commerce, which

transactions involved th e proceeds of specified unlawful activity, that is, conspiracy

to commit wire fraud in violation of Title 18, United States Code, Section 1343,



                                           3
           Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 3 of 11
knowing that th e transactions were designed in whole or in part to conceal and

disguise the nature, location, source, ownership, and control of the proceeds of

specified unlawful activity, and that while conducting and attempting to conduct such

financial transactions, knew that the property involved in the financial transactions

represented the proceeds of some form of unlawful activity, in violation of Title 18,

United States Code, Section 1956(a)(l)(B)(i).

                                 MANNER AND MEANS

      14.        The manner and means used to accomplish the objectives of the

conspiracy included, among others, the following:

            a. HOWARD purchased and caused to be purchased cut-rag tobacco from

New Duplin Warehouse, Inc. and TRP.

            b. HOWARD purchased and caused to be purch ased cut-rag tobacco from

TRP through Tinidril and Legato.

            c. HOWARD purchased and caused to be purchased cut-rag tobacco from

Alliance One Specialty Products LLC through Sandhills Tobacco Inc.

            d. HOWARD also purchased cut-rag tobacco directly from TRP.

            e. On at least 22 1 occasions, HOWARD arranged for truck drivers to

transport the cut-rag tobacco from Wilson, North Carolina, to New York, on or near

the Akwesasne Reservation.

            f.   The co-conspirators thereafter arranged for the cut-rag tobacco to be

smuggled into Canada to avoid Canadian federal excise duties and provincial taxes.




                                            4
         Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 4 of 11
          g. Between 2010 and 2019, the conspirators sold and caused to be sold,

transported and caused to be transported, and smuggled and caused to be smuggled,

at least 6,766,103 pounds of cut-rag tobacco from North Carolina to Canada.

          h. HOWARD received payment for the cut-rag tobacco primarily in the

form of U.S. currency. Payments averaged in excess of $80,000 per tractor-trailer

load of cut-rag tobacco. HOWARD did not file a Form 8300 for any of the receipts of

cash.

          1.   HOWARD arranged for truck drivers to transport cash received from

the sale of the cut-rag tobacco back to the Eastern District of North Carolina.

          J.   HOWARD also received payment for the cut-rag tobacco in the form of

cigarettes.

          k. HOWARD arranged for truck drivers to transport the cigarettes from

New York to the Eastern District of North Carolina. The truck drivers used false

bills of lading to conceal the fact that the cigarettes were being delivered to

HOWARD.

          1. Between 2010 and 2019, HOWARD communicated with the drivers via

cellular phones, including "burner" phones, to arrange for the transportation of cut- '

rag tobacco, cigarettes, and/or cash.

          m. Between 2010 and 2019, the exact dates being unknown, the

conspirators caused payments for cut-rag tobacco shipments to be made to HOWARD

via cash and interstate and foreign wire transfers.




                                          5
         Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 5 of 11
            n. The conspirators arranged for third-parties to make the wire transfers

to HOWARD and paid the third-parties for executing such wire transfers.

            o. On or about the date s set forth below, HOWARD , defendant herein, and

others both known and unknown to the United States, did tra nsmit and caused to be

transmitted by means of wire communication, in interstate a nd foreign commerce,

the following wire transfers of money:

 DATE                ORIGIN OF WIRE TRANSFER                   AMOUNT
 (on or about)                                                 ($US)
 6/23/2010          Individual with initial "DS"               5,159.50
                    Newton Falls NY
 6/23/2010          Individual with initial "DBS"              10,3 19.00
                    Star Lake, NY
 7/29/2010          Individual with initials "GLH"             44,997.00
                    Montreal - Canada
 8/10/2010          Individual with initials "FD"              32,863.46
                    Kahnawake Quebec - Cana da
 8/10/2010          Individual with initials "LD"              32,386.82
                    Kahnawake Quebec
 8/10/2010          Another Individual with initials "LD"      31,975.00
                    Kahnawake Quebec - Canada
 9/17/2010          Sandhills Enterprises                      11,254.00
                    Ontario - Canada
 5/5/2016           Nation Trading                             2,000.00
                    Hogansburg NY
 5/10/2016          Nation Trading                             78,032.00
                    Hogansburg NY
 5/11/2016          Individual with initials "GH"              49,985.00
                    Bombay NY
 5/13/2016          D&B Smokes                                 26,000.00
                    Bombay NY
 5/17/2016          Individual with initials "JL"              35,990 .00
                    St Regis Quebec - Canada
 5/24/2016          Nation Trading                             60,000.00
                    Hogansburg NY
 5/24/2016          Individual with initials "CD"              89,965.00
                    Kahnawake Quebec - Canada



                                           6
         Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 6 of 11
 5/24/2016            Individual with initials "RD"                39,975.00
                      Kahnawake Quebec - Canada
 6/1/2016             Nation Trading                               111,540.00
                      Hogansburg NY
 6/3/2016             Nation Trading                               85,000.00
                      Hogansburg NY
 6/8/2016             Individual with initials "CD"                95,965.00
                      Kahnawake Quebec - Canada
 6/9/2016             Nation Trading                               85,000.00
                      Hogansburg NY
 6/21/2016            Nation Trading                               96,192.00
                      Hogansburg NY
 7/18/2016            Individual with initials "GH"                74,985.00
                      Bombay NY
 8/16/2016            Individual with initials "GH"                74,985.00
                      Bombay NY
 8/17/2016            Individual with initials "CD"                95,965.00
                      Kahnawake Quebec - Canada
 9/19/2016            Individual with initials "GH"                74,985.00
                      Bombay NY
 10/14/2016           Individual with initials "GH"                64,985.00
                      Bombay NY
 11/28/2016           Individual with initials "GH"                49,985.00
                      Bombay NY


            p. HOWARD used at least $8,577,000 cash proceeds to pay for additional

loads of cut-rag tobacco through third-parties such as Tinidril.

            q. HOWARD       further   caused   unindicted   co-conspirators     to   send

approximately $2,500,000 in payments on his account at Tinidril. The unindicted co-

conspirators concealed and attempted to conceal the source of the funds by causing

third-parties to make payments directly payable to Tinidril, but to be applied toward

HOWARD's account for the purchase of cut-rag tobacco through Tinidril, as detailed

in the chart below:




                                     7
         Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 7 of 11
Transaction     Statement                  From              Amount
   Date            Date
  10/28/2011    10/29/2011 Company A, Check #1158               $40,000.00
   8/23/2012     8/28/2012 Company B, Check #5790               $77,650.00
    9/4/2012      9/5/2012 Company B, Check #594 7              $77,616.00
   9/24/2012     9/26/2012 Individual A                         $52,864.00
                           Official Check #5004806222
   9/25/2012    9/26/2012    Company C, Cashier's Check
                             #08338203                          $20,000.00
   10/8/2012    10/10/2012 Company B, Check #6288               $72,864.00
   10/8/2012    10/10/2012 Company B, Check #6289               $72,864.00
  10/14/2012    10/22/2012 Company B, Check #6337               $20,818.00
   11/1/2012     11/2/2012 Company B, Check #6403               $58,000.00
   4/15/2013     4/18/2013 Company A, Check #1058               $65,400.00
   4/22/2013     4/23/2013 Company B, Check #6971               $79,200.00
    5/2/2013      5/2/201 3 Company A, Check #1090              $17,220.00
   5/10/2013     5/1 3/2013 Company B, Check #7116             $108,400.00
   5/21/2013     5/24/2013 Company B, Check #7165              $102,720 .00
   7/25/2013     7/26/2013 Company B, Check #7643              $198,000.00
   9/1 3/2013    9/23/2013 Company A, Check #1311                 $9,200.00
   9/18/2013     9/23/2013   Company D, Check #012210          $109,600.00
   10/9/2013     10/9/2013 Company D, Check #012278             $79,200.00
  10/23/2013    10/24/2013 Company D, Check #012311             $79,200.00
   11/1/2013     11/1/2013 Company D, Check #012343             $77,000.00
   11/6/2013     11/7/2013 Company D, Check #012350             $39,600.00
  11/11/2013    11/12/2013 Company D, Check #012371            $118,800.00
  11/18/2013    11/20/2013 Company D, Check #012415             $79,200.00
   12/4/2013     12/4/2013 Company D, Check #012508            $158,400.00
  12/12/2013    12/19/2013 Company D, Check #012551             $35,682.38


                                       8
       Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 8 of 11
   12/12/2013     12/19/2013 Company E, Check #023708                        $43,093.40
   12/16/2013     12/19/201 3 Compa ny E , Check #023750                      $6,140.61
   10/10/2014     10/23/201 4 Comp a ny A, Check #1491                       $40,000.00
      5/1/201 5     6/5/201 5 Company B, Check #11259                        $20,000.00
      7/9/201 5    8/26/201 5 Compa ny B, Check #11917                       $40,000.00
     7/20/2015     8/26/201 5 Comp a ny B, Check #11998                      $20,000.00
      8/1/201 5    8/26/2015 Comp any A, Check #1243                         $40,000.00
     8/25/201 5    9/14/201 5 Compa ny B, Check #12408                       $40,000.00
     8/28/201 5    9/14/201 5 Compa ny B, Check #12487                       $50,000.00
     9/11/201 5    9/14/201 5 Compa ny B, Check #12558                       $50,000.00
     10/6/2015     10/9/2015 Compa ny B, Check #12856                        $40,000.00
   11/10/2015     11/18/2015 Company B, Check #13061                         $40,000.00
   11/30/2015      12/2/2015 Company B, Check #13123                         $52,991.00
   12/20/2015     12/28/2015 Company B, Check #13154                        $140,823. 00
     2/10/2016     2/25/2016 Company B, Check #13317                         $50,000.00


                               TOTAL SENT TO TINIDRIL
                               AND PAID ON HOWARD'S
                               ACCOUNT                                  $2,522,546.39



          r. Between 2010 and 2019, HOWARD obtained profits in the amount of at

least $2, 232,814.00, with which h e conducted various financial tra n sactions.

      All in violation of Title 18, United States Code, Section 1956(h) .




                                           9
         Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 9 of 11
                                  FORFEITURE NOTICE
       The defendant is hereby given notice that the defendant's interest m all

property specified h erein is subj ect to forfeiture.

       Upon conviction of the offense set forth in Count Two of the Superseding

Criminal Information, the defendant shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 982(a)(l), any property, real or personal,

involved in such offense(s), or any property traceable to such property.

       The forfeitable property includes, but is not limited to, the following:

       Forfeiture Money Judgment

       (a)    A sum of money representing the value of the property involved in the
              money-laundering offense charged h erein m the amount of
              $2,252,125.00.

       If any of the above-described forfeitable property, as a result of any act or

omission of t h e defendants --

       (1) cannot be located upon the exercise of due diligence ;

       (2) has been transferred or sold to, or deposited with, a third person ;

       (3) h as been placed beyond the jurisdiction of the court;

       (4) has been substantially diminished in value; or

       (5) has been commingled with other property which cannot be subdivide d

       without difficulty -

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p) (made applicable by Title 18, United States Code, Sections 982(b)(l) or Title




                                     10
         Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 10 of 11
28, United States Code, Section 2461(c)) , to seek forfeiture of any other property of

said defendant up to the value of the above forfeitable property.



                                       ROBERT J . HIGDON, JR.
                                       United States Attorney




                                       U . Department of Justice, Tax Division
                                       Southern Criminal Enforcement




                                    11
        Case 4:18-cr-00060-D Document 75 Filed 10/06/20 Page 11 of 11
